ORDER
PER CURIAM.
Jody Lee Davis (“Defendant”) appeals the judgment of the Circuit Court of St. Charles County convicting him of one count of possession of child pornography, in violation of section 573.037, RSMo (2000). Defendant contends the trial court erred in (1) denying his motion for acquittal at the close of all evidence because the evidence was insufficient to support his conviction, and (2) admitting two uncharged images of child pornography.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. ■ We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).